Case 1:19-cv-21777-UU Document 3 Entered on FLSD Docket 05/10/2019 Page 1 of 13



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                          MIAMI DIVISION

                                       CASE NO.: 19-cv-21777

 SUNY CHIRINOS,

        Plaintiff,

 v.

 COMPREHENSIVE HEALTH SERVICES, INC.
 a foreign Profit Corporation,

       Defendant.
 ______________________________________/
               DEFENDANT’S ANSWER AND STATEMENT OF DEFENSES

        Pursuant to Rule 12(a) of the Federal Rules of Civil Procedure, Defendant,

 COMPREHENSIVE HEALTH SERVICES, INC. (“Defendant”) responds to the Complaint filed

 by Plaintiff, Suny Chirinos (“Chirinos” or “Plaintiff”) [ECF No. 1-2] as follows:

                                   JURISDICTION AND VENUE

        1.      Defendant admits that Plaintiff attempts to bring an action against Defendant for

 damages in excess of $15,000.00, exclusive of attorneys’ fees and costs. However, Defendant

 denies that Plaintiff has stated any cause(s) of action against Defendant and that Plaintiff is entitled

 to any damages. Defendant denies the remaining allegations contained in Paragraph 1 of the

 Complaint.

        2.      Defendant lacks sufficient knowledge or information to admit or deny the allegation

 that Plaintiff is a resident of Miami-Dade County, and therefore denies the allegations in Paragraph

 2 of the Complaint.
Case 1:19-cv-21777-UU Document 3 Entered on FLSD Docket 05/10/2019 Page 2 of 13



        3.      Defendant admits that it is a foreign corporation and that it conducts business in

 Miami-Dade County, Florida. Defendant denies the remaining allegations contained in this

 Paragraph 3 of the Complaint.

        4.      Defendant denies the allegations contained in Paragraph 4 of the Complaint.

        5.      Defendant neither admits nor denies the allegation that venue is proper in this Court

 because it calls for a legal conclusion to which no response is required. To the extent a response

 is required, Defendant admits that venue is proper in the U.S. District Court for the Southern

 District of Florida since Plaintiff worked for Defendant in Miami-Dade County, Florida.

        6.      Defendant denies the allegations contained in Paragraph 6 of the Complaint.

        7.      Defendant admits that Plaintiff has filed an action seeking declaratory, injunctive,

 legal, equitable relief, attorneys’ fees, costs, and damages. However, Defendant denies that

 Plaintiff can maintain an actionable claim and further denies that Plaintiff is entitled to any

 damages. Defendant denies the remaining allegations contained in Paragraph 7 of the Complaint.

        8.      Defendant denies the allegations contained in Paragraph 8 of the Complaint.

                                  GENERAL ALLEGATIONS

        9.      Defendant admits that Plaintiff worked for Defendant between March 2018 and

 September 2018. Defendant denies the remaining allegations contained in Paragraph 9 of the

 Complaint.

        10.     Defendant denies the allegations contained in Paragraph 10 of the Complaint.

        11.     Defendant admits the allegations contained in Paragraph 11 of the Complaint.

        12.     Defendant avers that the Service Contract Act is a law that speaks for itself.

 Defendant denies Plaintiff’s characterizations of the law, as contained in Paragraph 12 of the




                                                  2
Case 1:19-cv-21777-UU Document 3 Entered on FLSD Docket 05/10/2019 Page 3 of 13



 Complaint.      Defendant denies the remaining allegations contained in Paragraph 12 of the

 Complaint.

           13.    Defendant neither admits nor denies the allegations contained in Paragraph 13 of

 the Complaint as they call for legal conclusions to which no response is required. To the extent a

 response is required, Defendant denies the allegations contained in Paragraph 13 of the Compliant.

           14.    Defendant denies the allegations contained in Paragraph 14 of the Complaint as

 stated.

           15.    Defendant denies the allegations contained in Paragraph 15 of the Complaint.

           16.    Defendant admits that travel chaperones such as Plaintiff were qualified and asked

 to provide coverage for youth care worker shifts from time to time; Defendant denies the remaining

 allegations contained in Paragraph 16 of the Complaint.

           17.    Defendant denies the allegations contained in Paragraph 17 of the Complaint.

           18.    Defendant denies the allegations contained in Paragraph 18 of the Complaint.

           19.    Defendant denies the allegations contained in Paragraph 19 of the Complaint.

           20.    Defendant denies the allegations contained in Paragraph 20 of the Complaint.

           21.    Defendant is unable to admit or deny the vague allegation contained in Paragraph

 21 of the Complaint. However, Defendant denies any insinuation that Defendant violated any laws

 with regard to any services Plaintiff performed for Defendant.

           22.    Defendant denies the allegations contained in Paragraph 22 of the Complaint.

           23.    Defendant denies the allegations contained in Paragraph 23 of the Complaint.

                                             COUNT I
                                        Breach of Agreement

           24.    Defendant re-alleges and incorporates by reference its responses to Paragraphs 1

 through 23 as though fully stated herein in response to Paragraph 24 of the Complaint.



                                                  3
Case 1:19-cv-21777-UU Document 3 Entered on FLSD Docket 05/10/2019 Page 4 of 13



        25.     Defendant denies the allegations contained in Paragraph 25 of the Complaint.

        26.     Defendant denies the allegations contained in Paragraph 26 of the Complaint.

        Defendant denies that there is any proper basis or cause of action to be brought before this

 Court and denies that Plaintiff is entitled to any relief from Defendant as requested in the

 WHEREFORE clause following Paragraph 26 of the Complaint.

                                           COUNT II
                                         Quantum Meruit

        27.     Defendant re-alleges and incorporates by reference its responses to Paragraphs 1

 through 23 as though fully stated herein in response to Paragraph 27 of the Complaint.

        28.     Defendant admits the allegations contained in Paragraph 28 of the Complaint.

        29.     Defendant admits the allegations contained in Paragraph 29 of the Complaint.

        30.     Defendant admits the allegations contained in Paragraph 30 of the Complaint.

        31.     Defendant denies the allegations contained in Paragraph 31 of the Complaint.

        32.     Defendant admits that Plaintiff seeks damages under quantum meruit but denies

 that Plaintiff is entitled to any relief from Defendant. Defendant denies the remaining allegations

 contained in Paragraph 32 of the Complaint.

        Defendant denies that there is any proper basis or cause of action to be brought before this

 Court and denies that Plaintiff is entitled to any relief from Defendant as requested in the

 WHEREFORE clause following Paragraph 32 of the Complaint.

                                           COUNT III
                                        Unjust Enrichment

        33.     Defendant re-alleges and incorporates by reference its responses to Paragraphs 1

 through 23 as though fully stated here in response to Paragraph 33 of the Complaint.

        34.     Defendant admits the allegations contained in Paragraph 34 of the Complaint.

        35.     Defendant admits the allegations contained in Paragraph 35 of the Complaint.


                                                 4
Case 1:19-cv-21777-UU Document 3 Entered on FLSD Docket 05/10/2019 Page 5 of 13



        36.      Defendant admits the allegations contained in Paragraph 36 of the Complaint.

        37.      Defendant denies the allegations contained in Paragraph 37 of the Complaint.

        38.      Defendant admits that Plaintiff seeks damages for the value of the work performed

 but denies that Plaintiff is entitled to any relief from Defendant. Defendant denies the remaining

 allegations contained in Paragraph 38 of the Complaint.

        Defendant denies that there is any proper basis or cause of action to be brought before this

 Court and denies that Plaintiff is entitled to any relief from Defendant as requested in the

 WHEREFORE clause following Paragraph 38 of the Complaint.

                                            COUNT IV
              Violation by Florida Private Sector Whistleblower’s Act, Section 448.102

        39.      Defendant re-alleges and incorporates by reference its responses to Paragraphs 1

 through 23 as though fully stated here in response to Paragraph 39 of the Complaint.

        40.      Defendant denies the allegations contained in Paragraph 40 of the Complaint.

        41.      Defendant denies the allegations contained in Paragraph 41 of the Complaint.

        42.      Defendant denies the allegations contained in Paragraph 42 of the Complaint.

        43.      Defendant avers that the Private Whistleblower Protection Act is a law that speaks

 for itself. Defendant denies Plaintiff’s characterizations of the law, as contained in Paragraph 43

 of the Complaint. Defendant denies the remaining allegations contained in Paragraph 43 of the

 Complaint.

        44.      Defendant denies the allegations contained in Paragraph 44 of the Complaint.

        45.      Defendant denies the allegations contained in Paragraph 45 of the Complaint.

        46.      Defendant denies the allegations contained in Paragraph 46 of the Complaint.

        47.      Defendant denies the allegations contained in Paragraph 47 of the Complaint.




                                                 5
Case 1:19-cv-21777-UU Document 3 Entered on FLSD Docket 05/10/2019 Page 6 of 13



                                       PRAYER FOR RELIEF

         In response to the unnumbered ad damnum clause, and its subparts (A) through (F),

 Defendant denies that any case or controversy exists so as to entitle Plaintiff to any of the relief

 sought therein, and Defendant respectfully requests that this Court dismiss Plaintiff’s Complaint

 with prejudice, deny Plaintiff’s demands and prayer for relief, award Defendant its costs incurred

 in defense of this action, and grant such other and further relief as this Court deems just and proper.

                                      JURY TRIAL DEMAND

         Defendant does not believe that the unnumbered demand for a jury trial requires a response

 or that any triable issues exist, but admits that Plaintiff seeks trial by jury of issues so triable as a

 matter of right. Defendant further denies that there is any proper basis or cause of action to be

 brought before this Court and denies that Plaintiff is entitled to any relief from Defendant.

                              TO THE COMPLAINT AS A WHOLE

         Defendant denies each and every allegation, and all possible inference(s) from each and

 every allegation, that is not expressly admitted by Defendant in this Answer and Statement of

 Defenses to the Complaint.

                         DEFENSES AND AFFIRMATIVE DEFENSES

         Subject to and without waiving the above denials, Defendant alleges the following further

 and separate defenses and affirmative defenses:

                                            FIRST DEFENSE

         Plaintiff has failed to state a claim upon which relief can be granted by this Court under

 applicable laws because she has not alleged a proper contract (offer, acceptance, breach and

 damages) on which his claim is based.




                                                    6
Case 1:19-cv-21777-UU Document 3 Entered on FLSD Docket 05/10/2019 Page 7 of 13



                                        SECOND DEFENSE

        Plaintiff has failed to state a cause of action for quantum meruit and unjust enrichment and,

 therefore, Plaintiff is barred from recovery.

                                         THIRD DEFENSE

        Plaintiff has failed to state a cause of action for violation of Florida’s Whistleblower Act

 (FWA) and, therefore, Plaintiff is barred from recovery.

                                        FOURTH DEFENSE

        Defendant is not liable for any actions taken against Plaintiff, because, among other things,

 retaliatory motive was not the but-for cause for any decisions under § 448.102(3), Fla. Stat.

                                             FIFTH DEFENSE

        Plaintiff’s claims are barred because she has not performed any services or supplied any

 goods for which she has not been properly compensated.

                                             SIXTH DEFENSE

        Plaintiff’s claims are barred because Defendant was not enriched or benefited by Plaintiff’s

 services beyond what it compensated Plaintiff.

                                        SEVENTH DEFENSE

        Plaintiff’s claims are barred because any enrichment or benefit Defendant received from

 Plaintiff’s services was not unjust.

                                        EIGHTH DEFENSE
        Plaintiff’s claims are barred because Defendant was not aware that Plaintiff expected to be

 compensated in any amount over her wage rate.




                                                  7
Case 1:19-cv-21777-UU Document 3 Entered on FLSD Docket 05/10/2019 Page 8 of 13



                                        NINTH DEFENSE

        Plaintiff’s claims are barred in whole or in part to the extent Plaintiff seeks compensation

 in this action for non-compensable activities.

                                        TENTH DEFENSE
        Plaintiff’s claims are barred because Defendant has not violated any contractual or other

 legal duty owed to Plaintiff.

                                     ELEVENTH DEFENSE

        Without conceding that Plaintiff has suffered any damages as a result of any alleged

 wrongdoing by Defendant, any recovery Plaintiff may be entitled to as a result of this action must

 be offset or reduced by any overpayments made by Defendant to Plaintiff and/or by the value of

 any amounts of compensation and benefits that Plaintiff was not entitled to receive.

                                      TWELFTH DEFENSE
        Plaintiff’s claims are barred in whole or in part because Plaintiff received full satisfaction

 of all payments owed to Plaintiff, or Plaintiff refused to accept payment by the Defendant, thereby

 excusing Defendant from all amounts owed to Plaintiff.

                                    THIRTEENTH DEFENSE
        Plaintiff’s claims are barred in whole or in part by the equitable doctrines of waiver and

 estoppel.

                                   FOURTEENTH DEFENSE
        Plaintiff’s claims are barred from recovery by the doctrine of unclean hands and laches.

                                     FIFTEENTH DEFENSE
        Plaintiff was, at all material times, an at-will employee of Defendant and, therefore,

 Plaintiff was subject to termination at any time, with or without cause.




                                                  8
Case 1:19-cv-21777-UU Document 3 Entered on FLSD Docket 05/10/2019 Page 9 of 13



                                      SIXTEENTH DEFENSE
        Plaintiff is estopped from recovering for her claims to the extent that Plaintiff was involved

 in any improper activities occurring during her employment, or failed to properly notice and act

 upon any such activities.

                                    SEVENTEENTH DEFENSE
        Plaintiff’s claims for damages should be barred or limited by after acquired evidence

 discovered by Defendant that show that Plaintiff’s employment would have been terminated on

 other grounds.

                                     EIGHTEENTH DEFENSE
        Plaintiff’s claims for damages should be barred or limited because Plaintiff seeks to recover

 more than she is entitled to recover in this case, and award of the judgment sought by the Plaintiff

 would unjustly enrich her.

                                     NINETEENTH DEFENSE
        Plaintiff's claims for damages are barred or limited to the extent Plaintiff seeks recovery of

 an amount greater than that permissible under Florida and/or federal law, and all such claims are

 subject to the limitations of appropriate statutory caps or limits existing at law.

                                     TWENTIETH DEFENSE
        Defendant is entitled to recover attorneys' fees and costs as the prevailing party under Fla.

 Stat. §448.104.

                                   TWENTY-FIRST DEFENSE
        Any actions undertaken with regard to Plaintiff were taken for legitimate, non-

 discriminatory, and non-retaliatory business reasons.




                                                   9
Case 1:19-cv-21777-UU Document 3 Entered on FLSD Docket 05/10/2019 Page 10 of 13



                                  TWENTY-SECOND DEFENSE
         Plaintiff’s claims and/or damages are barred on the grounds that even if any decision

  concerning Plaintiff was based, in part, on grounds of unlawful retaliation, which Defendant

  categorically denies, Defendant would have reached the same decision based on other legitimate,

  non-discriminatory, non-retaliatory reasons.

                                   TWENTY-THIRD DEFENSE
         Plaintiff’s claims of retaliation and/or claims for damages are barred because Defendant

  exercised reasonable care to prevent and correct promptly any alleged retaliatory behavior and/or

  the Plaintiff unreasonably failed to take advantage of Defendant’s preventative or corrective

  opportunities to otherwise avoid harm.

                                  TWENTY-FOURTH DEFENSE
         Plaintiff’s claims for monetary relief and damages are barred to the extent that Plaintiff

  failed to mitigate her damages. Defendant is entitled to a set-off against Plaintiff’s claim for

  damages in the amount(s) that Plaintiff did or could have earned through reasonable efforts.

                                    TWENTY-FIFTH DEFENSE
         Defendant made good-faith efforts to prevent retaliatory behavior in the workplace, and

  thus cannot be liable for the actions of its agents, or for punitive damages, to the extent the

  challenged employment decisions were contrary to its efforts to comply with the relevant statutes.

                                    TWENTY-SIXTH DEFENSE
         To the extent that Plaintiff seeks an award of liquidated damages, such damages are

  unavailable under applicable law and/or are barred based on Defendant’s good faith efforts to

  comply with the law.

                                 TWENTY-SEVENTH DEFENSE
         Defendant is entitled to recover its court costs and attorneys’ fees for the defense of

  Plaintiff’s action because this action is frivolous and without foundation in law or fact.


                                                   10
Case 1:19-cv-21777-UU Document 3 Entered on FLSD Docket 05/10/2019 Page 11 of 13



                                   TWENTY-EIGHTH DEFENSE
         Defendant did not commit any underlying violation of a law, rule, or regulation as required

  to maintain an action under the FWA.

                                   TWENTY-NINTH DEFENSE
         At no point in time did Plaintiff ever object to or refuse to participate in activity, policy or

  practice of the Defendant that was in violation of a law, rule or regulation, as required to maintain

  a claim under the FWA, nor did Defendant ever engage in any retaliatory personnel action tied to

  any protected activity.

                                      THIRTIETH DEFENSE
         Plaintiff failed to engage in protected activity under the FWA.

                                    THIRTY-FIRST DEFENSE
         Plaintiff voluntarily quit and abandoned her employment with Defendant, and was never

  terminated without reason.

                                   THIRTY-SECOND DEFENSE
         There is no private right or cause of action under the Service Contract Act.

                                    THIRTY-THIRD DEFENSE
         Plaintiff’s claims are barred or limited to the extent Plaintiff seeks remedies beyond those

  provided under applicable law.

                                   RESERVATION OF RIGHTS

         Defendant will rely upon all proper defenses lawfully available that may be disclosed by

  evidence and reserves the right to amend this Answer and Statement of Defenses to state such

  other affirmative and additional defenses or matters in avoidance, and/or to otherwise supplement

  this Answer and Statement of Defenses upon discovery of facts or evidence rendering such action

  appropriate.




                                                   11
Case 1:19-cv-21777-UU Document 3 Entered on FLSD Docket 05/10/2019 Page 12 of 13



          WHEREFORE, premises considered, Defendant prays that this Court, upon hearing hereof,

  enter judgment as follows:

          1.      Ordering that Plaintiff take nothing by this action;

          2.      Dismissing Plaintiff’s Complaint and any claim therein in its entirety with

  prejudice;

          3.      Ordering that judgment be entered in Defendant’s favor;

          4.      Awarding Defendant its attorneys’ fees against Plaintiff pursuant to law;

          5.      Awarding costs to Defendant; and

          6.      Awarding Defendant such other relief, both at law and in equity, to which it may

  show itself to be justly entitled.

  Respectfully submitted this 10th of May, 2019,
                                                FORD & HARRISON LLP

                                                /s/ Elizabeth M. Rodriguez
                                                Elizabeth M. Rodriguez
                                                Florida Bar No. 821690
                                                erodriguez@fordharrison.com
                                                Fabian A. Ruiz
                                                Florida Bar No. 117928
                                                fruiz@fordharrison.com
                                                One S.E. 3rd Avenue, Suite 2130
                                                Miami, FL 33131
                                                Telephone: (305) 808-2143
                                                Facsimile: (305) 808-2101

                                                and

                                                Louis D. Wilson
                                                Florida Bar No. 62257
                                                ldwilson@fordharrison.com
                                                1901 S. Harbor City Blvd., Suite 501
                                                Melbourne, FL 32901
                                                Telephone: 321-724-5970
                                                Facsimile: 321-724-5979

                                                Counsel for Defendant


                                                   12
Case 1:19-cv-21777-UU Document 3 Entered on FLSD Docket 05/10/2019 Page 13 of 13



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 10, 2019, I electronically filed the foregoing document

  with the Clerk for the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record or pro se parties identified on the attached Service List in

  a manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF

  or in some other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.

                                           SERVICE LIST
                                    Peter M. Hoogerwoerd, Esq.
                                      pmh@rgpattorneys.com
                                      Nathaly Saavedra, Esq.
                                       ns@rgpattorneys.com
                                      Carlos D. Serrano, Esq.
                                       cs@rgpattorneys.com
                               REMER & GEORGES-PIERRE, PLLC
                                 44 West Flagler Street, Suite 2200
                                          Miami, FL 33130
                                     Telephone: 305-416-5000
                                        Fax: 305- 416-5005

                                                 FORD & HARRISON LLP
                                                 /s/Elizabeth M. Rodriguez
                                                 Elizabeth M. Rodriguez




  WSACTIVELLP:10527026.1




                                                   13
